REPURCHASE AGREEMENT

This REPURCHASE AGREEMENT (this “Agreement”) is entered into as of May 6, 2015,
by and between Allied World Assurance Company Holdings, AG, a company organized
and existing under the laws of Switzerland (the “Company”), and Exor S. A., a
company organized and existing under the laws of the Grand Duchy of Luxembourg(
“Seller”).

R E C I T A L S:

WHEREAS, Seller currently owns in the aggregate 4,053,537 outstanding common
shares (the “Seller Shares”), par value CHF 4.10 per share, of the Company (the
“Common Shares”); and

WHEREAS, on the terms and subject to the conditions of this Agreement, the
Company desires to repurchase from Seller all of the Seller Shares, and Seller
desires to have repurchased by the Company, all of the Seller Shares for the
consideration set forth below.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, and intending to be legally bound hereby, the
Company and Seller hereby agree as follows:

Article I.

REPURCHASE OF THE SHARES

1.1. Repurchase. At the Closing (as hereinafter defined), upon the terms and
subject to the conditions of this Agreement, Seller will sell, transfer, convey,
assign and deliver to the Company, and the Company will purchase, acquire and
accept from Seller the Seller Shares, free and clear of any and all Liens (as
hereinafter defined).

(a) Closing. The closing of the repurchase of the Seller Shares under this
Agreement (the “Closing”) shall take place three (3) business days after May the
6th, 2015. At the Closing, (i) the Company shall pay to Seller, an amount equal
to U.S. $40.55 per share for the Seller Shares, or $164,354,711 in the aggregate
for all of the Seller Shares, by wire transfer of immediately available funds to
the account specified in writing by Seller and (ii) Seller shall take all
actions as are necessary to deliver (or cause to be delivered) the Seller Shares
to Continental Stock Transfer & Trust Company (“Continental”), through the
facilities of the Depository Trust Company’s DWAC system, to an account
designated by the Company for the receipt of the Seller Shares. Prior to the
Closing, the Company shall deliver a letter to Continental, which letter shall
include the broker name, phone number and number of shares to be so transferred,
instructing Continental to accept the DWAC on behalf of the Company.

Article II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As of the date hereof, the Company represents and warrants to Seller as follows:

2.1. Organization. The Company is an exempted company duly organized, validly
existing and in good standing under the laws of Switzerland.

2.2. Authorization. The Company has the absolute and unrestricted right, power,
capacity (legal or otherwise) to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action by the
Company and no other corporate actions on the part of the Company are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.

2.3. Validity. This Agreement has been duly and validly executed by the Company
and constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

2.4. No Violation. The execution, delivery and performance by the Company of
this Agreement do not, and the consummation by the Company of the transactions
contemplated hereby will not, (i) violate or conflict with any provision of the
Company’s memorandum of association or bye-laws; (ii) violate any provision of
any statute, law, code, ordinance, treaty, policy, judgment, order, injunction,
decree, rule, consent, writ, determination, arbitration award, rule or
regulation (collectively, “Laws”) of or by any federal, state, foreign or other
governmental or public body, agency or authority, or subdivision thereof,
instrumentality, subdivision, court, administrative agency, commission, official
or other authority of the United States, Switzerland or any other country or any
state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority (collectively, “Governmental or Regulatory
Entity”), applicable to the Company or any of its properties or assets; or
(iii) violate, conflict with, result in a breach of or the loss of any benefit
under, constitute (with due notice or lapse of time or both) a default under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by or rights or obligations under, any of
the terms, conditions or provisions of any contract, note, bond, lease, loan
agreement, mortgage, security agreement, indenture, deed or trust, license,
agreement or instrument to which the Company is a party or by which it is bound
or to which any of its properties, assets or business is subject.

2.5. Approvals or Consents. No consents, authorizations, waivers, filings,
registrations or approvals are required in connection with the execution and
delivery of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by the Company of its obligations
hereunder.

2.6. No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, neither the Company nor any other person
on behalf of the Company makes any other express or implied representation or
warranty with respect to the Company or with respect to any other information
provided by or on behalf of the Company.

Article III.

REPRESENTATIONS AND WARRANTIES OF SELLER

As of the date hereof, Seller represents to the Company as follows:

3.1. Organization. Seller is duly organized, validly existing, and in good
standing or similar concept under the laws of Italy.

3.2. Ownership of Shares. Seller is the sole record, legal and beneficial owner
of the Seller Shares. There are no (a) securities convertible into or
exchangeable for any of the Seller Shares; (b) options, warrants or other rights
to purchase or subscribe for any of the Seller Shares; or (c) contracts,
commitments, agreements, understandings or arrangements of any kind (contingent
or otherwise) relating to the issuance, sale or transfer of any of the Seller
Shares.

3.3. Title. Seller has, and the Company will receive, good and marketable title
to the Seller Shares, free and clear of any and all liens, security interests,
mortgages, rights of first refusal, agreements, limitation on voting rights,
restrictions, levies, claims, pledges, equities, options, contracts assessments,
conditional sale agreements, charges and other encumbrances or interests of any
nature whatsoever, including, without limitation, voting trusts or agreements or
proxies (collectively, “Liens”).

3.4. Authorization. Seller has the absolute and unrestricted right, power,
capacity (legal or otherwise) and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
organizational action by Seller and no other organizational actions on the part
of Seller are necessary to authorize, execute and deliver this Agreement or to
consummate the transactions contemplated hereby.

3.5. Validity. This Agreement has been duly and validly executed and delivered
by Seller and constitutes a valid and binding obligation of Seller, enforceable
against it in accordance with its terms.

3.6. No Violation. The execution, delivery and performance by Seller of this
Agreement does not, and the consummation by Seller of the transactions
contemplated hereby will not, (i) violate or conflict with any provision of
Seller’s certificate of incorporation, by-laws or any other organizational
documents; (ii) violate any provision of any Laws of or by Governmental or
Regulatory Entity applicable to Seller or any of its properties or assets; or
(iii) violate, conflict with, result in a breach of or the loss of any benefit
under, constitute (with due notice or lapse of time or both) a default under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by or rights or obligations under, any of
the terms, conditions or provisions of any contract, note, bond, lease, loan
agreement, mortgage, security agreement, indenture, deed or trust, license,
agreement or instrument to which Seller or any of its affiliates is a party or
by which it or any of its affiliates is bound or to which any of its or its
affiliates’ properties, assets or business is subject.

3.7. Approvals and Consents. No consents, authorizations, waivers, filings,
registrations or approvals are required in connection with the execution and
delivery of this Agreement by Seller, the consummation of the transactions
contemplated hereby or the performance by Seller of its obligations hereunder.

3.8. Information Concerning Company. Pursuant to that certain Confidentiality
Agreement, dated as of April 28, 2015, by and between the Company and Seller
(the “Confidentiality Agreement”), the Company has made available certain
material non-public information to Seller regarding the Company’s 2015 first
quarter financial performance and Seller has had the opportunity to discuss the
plans, operations and financial condition of the Company with its officers and
directors and has received all information requested by Seller to enable Seller
to evaluate the decision to sell the Seller Shares (collectively, the “Provided
Information”). Notwithstanding the foregoing, Seller acknowledges that the
Company may be in possession of material non-public information about the
Company not known to Seller (“Excluded Information”). Seller hereby waives any
and all claims and causes of action now or hereafter arising against the Company
based upon or relating to any alleged non-disclosure of Excluded Information or
the disclosure of the Provided Information and further covenants not to assert
any claims against or to sue the Company or any of its directors, officers,
employees, partners, agents or affiliates for any loss, damage or liability
arising from or relating to its sale of the Seller Shares pursuant to this
Agreement based upon or relating to any alleged non-disclosure of Excluded
Information or the disclosure of the Provided Information. It is understood and
agreed that neither the Company nor Seller makes any representation or warranty
to the other whatsoever with respect to the business, condition (financial or
otherwise), properties, prospects, creditworthiness, status or affairs of the
Company, or with respect to the value of the Seller Shares.

3.9. No Brokers or Finders. Seller has not retained, employed or used any broker
or finder in connection with the transactions provided for herein or in
connection with the negotiation thereof.

Article IV.
MISCELLANEOUS

4.1. Expenses. The Company and Seller shall each bear their own expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.

4.2. Further Assurance. From time to time, at the Company’s request and without
further consideration, Seller will execute and deliver to the Company such
documents and take such other action as the Company may reasonably request in
order to consummate the transactions contemplated hereby.

4.3. Specific Performance. Nothing herein shall be construed to prevent the
Company or Seller from enforcing, by legal action or otherwise, the terms of
this Agreement. The Company and Seller hereby declare that it is impossible to
measure in money the damages which will accrue to either party or to such
party’s successors or permitted assigns by reason of a failure to perform any of
the obligations under this Agreement and agree that either party shall be
entitled to a decree of specific performance of the terms of this Agreement,
which right will be in addition to any other remedies available to such party.
If the Company or Seller or such party’s heirs, personal representatives, or
assigns institutes any action or proceeding to specifically enforce the
provisions hereof, any person against whom such action or proceeding is brought
hereby waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, and such person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

4.4. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Company and Seller and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

4.5. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to either party upon any breach or default of
the other party hereto shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.

4.6. Notices. All notices and other communications required hereunder shall be
in writing and sent by PDF attached to an e-mail, delivered personally,
delivered by a recognized next-day courier service or mailed by registered or
certified mail. All such notices and communications shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

(a) if to the Company, to:

Allied World Assurance Company Holdings, AG
Gubelstrasse 24, Park Tower, 15th Floor
6300 Zug, Switzerland
Attention: Wesley D. Dupont, General Counsel
Email: Wesley.Dupont@awac.com

with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Steven A. Seidman

Sean M. Ewen

Email: sseidman@willkie.com

sewen@willkie.com

(b) if to Seller, to:

Exor S. A.
Boulevard Royal 22-24
L-2449 Luxembourg
Attention: Marco Benaglia
Email: m.benaglia@lu.exor.com

4.7. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter hereof, other than
the Confidentiality Agreement. This Agreement may be amended only by a written
instrument duly signed by the Company and Seller.

4.8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Seller and their respective successors and permitted
assigns.

4.9. Assignment. Neither the Company nor Seller shall transfer or assign this
Agreement or any of their rights, interests, or obligations hereunder, in whole
or in part, whether voluntarily, by operation of law or otherwise, without the
prior written approval of the other party.

4.10. Headings. The article and section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of any provision of this Agreement.

4.11. Severability. The invalidity of any term or terms of this Agreement will
not affect any other term of this Agreement, which will remain in full force and
effect.

4.12. Governing Law, Jurisdiction; Waiver Of Jury Trial.

(a) This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of New York, without giving effect
to the principles of conflicts of laws thereof. Each of the parties hereto
irrevocably elects as the sole judicial forums for the adjudication of any
matters arising under or in connection with this Agreement, and consents to the
jurisdictions of, the courts of the County of New York, State of New York or the
United States of America for the Southern District of New York or the Federal
Supreme Court of Switzerland.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.12.

4.13. Counterparts. This Agreement may be executed simultaneously in
counterparts, both of which shall be deemed an original, but all counterparts so
executed will constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, this Agreement has been duly executed on behalf of each of
the parties hereto as of the day and year first above written.

COMPANY:

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG

By: /s/ Wesley D. Dupont
Name: Wesley D. Dupont
Title: EVP & General Counsel


SELLER:

EXOR S. A.

By: /s/ Enrico Vellani
Name: Enrico Vellani
Title: Director


By: /s/ Mario Bonaccorso
Name: Mario Bonaccorso
Title: Director


